EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art does not teach or suggest “deactivating the fluid supply system when a level of an air-fluid interface within the reservoir reaches an upper threshold… measuring the level of the air-fluid interface within the reservoir with one or more sensors of the reservoir; re-activating the fluid supply system when the level of the air-fluid interface within the reservoir reaches a lower threshold; and determining that there is a leak in the uterus when a flow rate of the fluid supply system does not remain below a threshold for a predetermined amount of time over the course of an integrity testing time period” along with the other features of claim 1. 
Claims 2-5 and 7-13 are allowed by virtue of their dependence from claim 1. 
With regards to claim 14, the prior art does not teach or suggest “one or more sensors configured to measure a level of an air-fluid interface within the fluid reservoir… and a controller configured to activate the fluid supply system to deliver fluid into the fluid reservoir, deactivate the fluid supply system when the level of the air-fluid interface within the fluid reservoir reaches an upper threshold, and re-activate the fluid supply system when the level of the air-fluid interface within the fluid reservoir reaches a lower threshold, the controller being further configured to determine that there is a leak in the 
Claims 15-16 and 19 are allowed by virtue of their dependence from claim 14. 

US 2012/0232545 A1 (Truckai) (cited by Applicant) discloses a method of performing an integrity test for a uterus of a patient (¶ [0073] and FIGS. 11-14 depict systems and methods for evaluating the integrity of the uterine cavity), comprising the steps of: inserting a uterine ablation device into the uterus of the patient (¶ [0073] discloses the transcervical introduction of a probe into a patient’s uterine cavity); activating a fluid supply system to deliver fluid into a reservoir disposed on or in the uterine ablation device (Fig 12 and ¶ [0074] disclose flexible conduit in communication with a fluid source 405, wherein the flexible conduit is integrated into conduit 136 of Fig. 1, and wherein the flexible conduit is a reservoir because it is a receptacle that holds a fluid; Figs. 1-3 depict the flexible conduit 136 being connected to the hand-held device 105, thereby indicating that at least a portion of the flexible conduit 136 is located on the hand-held device 105); pressurizing the fluid in the reservoir with a pressure source acting through a pressure regulator to deliver the fluid from the reservoir of the uterine ablation device into the uterus (¶ [0076] and Fig. 13 disclose a pressure regulator 422 and providing a flow of CO2 gas from source 405 at a predetermined flow rate and pressure through the subsystem and into the uterine cavity, thereby indicating that the fluid is pressurized; Fig. 13 depicts the fluid being moved through a conduit then into the cavity); monitoring the fluid level of the fluid in the reservoir with one or more sensors of 

US 2012/0172888 A1 (Shugrue) discloses activating and deactivating a motor drive assembly when a fluid pressure at the surgical site has reached a certain pressure threshold level. However, Shugrue fails to teach or suggest that a level of the air-fluid interface within the reservoir is being measured.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        

/MATTHEW KREMER/Primary Examiner, Art Unit 3791